 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeystone Pretzel Bakery, Inc. and Bakery, Confec-tionery and Tobacco Workers InternationalUnion, AFL-CIO, CLC, Local 6.1 Case 4-CA-8746June 2, 1981SUPPLEMENTAL DECISION ANDORDEROn May 24, 1979, the National Labor RelationsBoard issued its Decision and Order2in this pro-ceeding in which it adopted Administrative LawJudge Charles W. Schneider's findings that Re-spondent violated Section 8(a)(3) and (1) of the Actby discriminatorily withholding a wage increasefrom employee Hall and violated Section 8(a)(l) byengaging in, encouraging, and authorizing surveil-lance of employee union activity; creating an im-pression of surveillance; coercively interrogatingemployees concerning union activity; otherwise co-ercively restraining union activity; and by its con-duct at a meeting on May 31, 1977,3 which Re-spondent paid its employees to attend and at whichit solicited and satisfied grievances, promised andsubsequently granted wage increases and otherbenefits, sponsored an unlawful employee poll, andbought lunch for employees. The Board furtherfound that the Union had attained majority status,that the likelihood of erasing the effect of Respond-ent's unfair labor practices and conducting a fairelection was slight, and therefore that a bargainingorder should issue.Thereafter, the Board petitioned the UnitedStates Court of Appeals for the Third Circuit forenforcement of its Order. Subsequently, Respond-ent filed with the court a motion for leave toadduce additional evidence concerning the contin-ued propriety of the bargaining order.4On Octo-ber 8, 1980, in an unpublished order, a two-judgepanel of the court remanded the case to the Boardfor the purpose of adducing additional evidence,noting the lapse of time since the date on whichthe Union achieved majority status and Respond-ent's allegation of extensive employee turnover inI The name of the Charging Party has been changed to reflect itsmerger with the Tobacco Workers International Union, effective August17, 1978.2 242 NLRB 492 (1979).3 Except as otherwise indicated, all dates are in 1977.4 Respondent appended to its motion an affidavit of its president inwhich he listed the persons who were employed by Respondent as ofSeptember 5 1980. A comparison of that list with the record in this caseindicates that there are 33 names listed in positions which were includedin the unit found appropriate. Of those 33 individuals. 14 were employedin the unit at the time Respondent committed its unfair labor practices.and 7 of those 14 signed cards for the Union. It is this evidence whichRespondent sought leave to adduce, arguing that it was relevant to boththe Union's continued majority status and the propriety of a bargainingorder.256 NLRB No. 59the unit. On November 14, 1980, the court deniedthe Board's motion for reconsideration en banc.Thereafter, the Board accepted the court'sremand and notified the parties that they could filestatements of position concerning the issues raisedby the remand. Subsequently, the General Counsel,the Charging Party, and Respondent filed state-ments of position.The Board has considered the record as a wholein light of the court's order and the statements ofposition on remand and now makes the followingfindings:As fully set forth in the Board's original Deci-sion, the Union began an organizational campaignamong Respondent's employees in April 1977. ByMay 24, the Union had obtained signatures from 17of the 29 employees in the unit found appropriateby the Board. On June 1, the Union filed a petitionwith the Board in which it sought an electionamong Respondent's employees. On June 16, theUnion filed the instant charges. Between the Aprilcommencement of the union campaign and thefiling of the charges in June, Respondent engagedin a series of unfair labor practices, mentionedabove, which the Board found constituted suffi-cient interference, restraint, and coercion of em-ployee union activity to warrant the issuance of abargaining order.In its statement of position, Respondent arguesthat employee turnover in the bargaining unit andexpansion of the bargaining unit since the issuanceof the Board's Order have rendered a bargainingorder inappropriate. In this regard, Respondentseeks to adduce "up-to-date evidence reflecting theemployment status" of bargaining unit employees.Respondent further asserts that it has been preju-diced by delays in the issuance of the Board's De-cision and in the filing of an application for en-forcement of the Board's Order, and that a major-ity of employees no longer supports the Union.The General Counsel and the Charging Partyargue that evidence concerning employee turnoverfollowing Respondent's unfair labor practices is ir-relevant to the issue of whether or not a bargainingorder continues to be warranted. Further, theyargue that a change in the Board's policy to re-quire consideration of changes in the unit over timewould defeat the purposes of the Act by encourag-ing employers to remain intransigent in the hopethat the passage of time and employee turnoverwould nullify the bargaining obligation. Also, theGeneral Counsel relies on the presumption thatnew employees support the union in the same num- KEYSTONE PRETZEL BAKERY, INC.335bers as those who left5in arguing that mere turn-over in the unit is an insufficient reason to modifythe Board's bargaining order. The General Counseland the Charging Party additionally point out thatRespondent's unfair labor practices have neverbeen remedied, and contend that the coerciveimpact of those unfair labor practices continues.The General Counsel also argues that Respondentwas not prejudiced by the Board's delay in seekingenforcement because Respondent could have filedits own petition under Section 10(f) of the Act hadit desired earlier court review of the Board'sOrder. Finally, the General Counsel and theCharging Party have indicated their willingness toaccept as true Respondent's allegations concerningemployee turnover in the unit, but oppose theholding of an additional hearing.Upon consideration of the parties' statements ofposition, we have concluded that further hearing isunnecessary. Instead, we shall admit into evidencethe affidavit attached to Respondent's motionbefore the court and accept as true the allegationscontained therein.6The Board, having acceptedthe remand of the instant case, respectfully recog-nizes the court's order as the law of the case inconsidering whether or not intervening events havevitiated the need for a bargaining order; according-ly, we shall consider whether this evidence war-rants modification of the Board's Order.Respondent's unfair labor practices, as summa-rized in the Board's original Decision, includedconduct which, in the Board's experience, tends tohave a continuing effect on employee freedom ofchoice long after the conduct has ended. Thus,upon learning through an unlawful solicitation ofgrievances that its failure to give pay raises was amajor source of employee discontent, Respondentpromptly raised the pay of virtually every unit em-ployee. Such an unprecedented pay raise in themidst of a union campaign has been found to beparticularly coercive because it eliminates "thevery reason for a union's existence."7That effectwas further heightened in this case because the payraise followed-and rewarded-the employees'5 In this regard, the General Counsel relies on, inter alia, Gregor'rInc, 242 NLRB 644 (1979), and Jot, Costa Trucking Company: Edjo. Inc.d/b/a Joe Costao Trucking 238 NLRB 1516 (1978).6 Although Respondent in its statement of position urges the Board tohold a hearing to permit it to adduce "up-to-date evidence reflecting theemployment status" of unit employees, we note that it does not assertthat substantial further employee turnover has occurred since September5. 1980. Respondent additionally argues that a hearing should be held toadduce evidence concerning "the present desires of the employeesregarding union representation," the representations made by the unioncard solicitors in obtaining the cards relied on to show majority status,and the correctness of the Board's unit determination which resulted inthe exclusion of certain individuals from the bargaining uit Hloweer.Respondent did not previously raise such issues in its motion to the courtand these matters are not encompassed within the court's remand.7Teledyne Dental Products Corp 210 NLRB 435 (1974)"vote" in an unlawful poll which revealed that Re-spondent's unlawful campaign had been so success-ful that not one employee indicated support for theUnion. Thus, the lesson to be learned by Respond-ent's employees was that the rejection of a unionwas the means by which to assure the receipt ofimproved wages and benefits. A corollary to thislesson, which has been recognized by the Boardand courts, is that the employees' departure fromthis preferred antiunion stance may result in thewithholding of benefits in the future.8Such alesson, once learned, is not forgotten quickly butcontinues to exert a restraining influence on em-ployee free choice.Nothing in the evidence presented by Respond-ent indicates that the employee turnover since theelection has vitiated the effect of these unfair laborpractices. Thus, nearly half of the current employ-ees were employed while Respondent was engagedin its campaign of surveillance, interrogation, solici-tation, and the implied promise to remedy griev-ances, and the actual grant of benefits as a rewardfor their rejection of the Union. Further, all 14 ofthe current unit employees who were in Respond-ent's employ at the time of the unfair labor prac-tices received the pay raise which we have foundto be unlawful. Thus, a substantial portion of thecurrent employee complement was not only in aposition to be aware of Respondent's unlawful ac-tions, but, in fact, was subjected to such unlawfulconduct. Finally, Respondent's conduct remainsunremedied and at no time has Respondent givenassurances to its employees that such conduct willnot recur.We further find that the passage of time from thedate of Respondent's unlawful conduct has not ren-dered a bargaining order inappropriate. Assuming,arguendo, that Respondent is correct in allegingthat a majority of its employees no longer supportsthe Union, any current expression of employee sen-timent is necessarily tainted by the lingering effectof Respondent's unfair labor practices. In anyevent, the Board and courts have long held that aunion's loss of majority status following the com-mission of unfair labor practices by an employersufficient to warrant the issuance of a bargainingorder does not require a change in the Board's re-medial order, for "a requirement that union mem-bership be kept intact during delays incident tohearings would result in permitting employers toprofit from their own wrongful refusal to bar-' See. eCg N R Bt ExiAchang Pairt C(omlpatns. 3' ' S 4)5. 40t)(1964) Respondent's illi ngness to retaliate against emplo!es \%ho sup-ported the Union is exemplified h its actio in ss llthholdiig wage Irl-crease romn emplosce Hall ill , i, liill , Sil e CC 81()(3) of he ct 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDgain."9The delay in the Board's issuance of its De-cision and in seeking enforcement of its Order inthis case, while regrettable, does not alter our con-clusion in this regard. Such delay has in no way di-minished the coercive effect of Respondent's seri-ous and extensive unfair labor practices. Further,we find that Respondent has suffered no prejudicefrom the delay and note that Respondent at alltimes had the option, which it chose not to exer-cise, of seeking court review under Section 10(f) ofthe Act. '0In view of the foregoing and the findings in theBoard's original Decision, we conclude that neitherthe passage of time nor employee turnover in the9 Franks Brothers Company v. N.L.R.B., 321 U.S. 702, 704 (1944). Seealso Hedstrom Co. v. N.L.R.B., 629 F.2d 305, 321 (3d Cir. 1980),N.L.R.B. v. L. B. Foster Company, 418 F.2d I, 4, 5 (9th Cir. 1969), cert.denied 397 U.S. 990 (1970), and Gibson Products Company of WashingtonParish. La., Inc., 185 NLRB 362 (1970).'0 See N.L.R.B. v. Pool Manufacturing Co., 339 U.S. 577, 581 (1950),where the Court in similar circumstances stated. "The employer, whocould have obtained review of the Board order when it was entered,[Section] 10(f), is hardly in a position to object."bargaining unit has dissipated the impact of Re-spondent's unfair labor practices, and therefore thatthe possibility of erasing the effects of Respond-ent's unfair labor practices and of ensuring a fairelection through the use of traditional remedies re-mains slight. Accordingly, we adhere to our origi-nal conclusion that the employees' sentiment, as ex-pressed through their authorization cards, would bebetter protected by our issuance of a bargainingorder than by traditional remedies. Accordingly,we shall reaffirm the prior Order in this case.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby reaffirms its Order of May 24,1979 (at 242 NLRB 492), and orders that the Re-spondent, Keystone Pretzel Bakery, Inc., Lancas-ter, Pennsylvania, its officers, agents, successors,and assigns, shall take the actions set forth in thesaid Order.